              Case 19-23079-JAD                   Doc 131        Filed 03/31/21 Entered 03/31/21 19:54:24                                      Desc Main
                                                                Document      Page 1 of 3
Fill in this information to identify your case:

                  Angela M Simone
Debtor 1          __________________________________________________________________
                    First Name              Middle Name                Last Name

Debtor 2            ________________________________________________________________
(Spouse, if filing) First Name              Middle Name                Last Name


                                        ______________________
United States Bankruptcy Court for the:Western District of Pennsylvania District of __________
                                                                                   (State)
Case number         ___________________________________________
                     19-23079-JAD                                                                                                                    Check if this is an
 (If known)                                                                                                                                             amended filing



  Official Form 108
  St a t e m e nt of I nt e nt ion for I ndividua ls Filing U nde r Cha pt e r 7                                                                                 12/15

  If you are an individual filing under chapter 7, you must fill out this form if:
   creditors have claims secured by your property, or
   you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

    Pa rt 1 :        List Y our Cre dit ors Who H a ve Se c ure d Cla im s

    1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.

           Identify the creditor and the property that is collateral                    What do you intend to do with the property that        Did you claim the property
                                                                                        secures a debt?                                        as exempt on Schedule C?

          Creditor’s                                                                    Surrender the property.                                
                                                                                                                                                ✔ No
          name:           Select Portfolio Servicing, Inc.
                                                                                        Retain the property and redeem it.                      Yes
         Description of          5467 Curry Road
         property                                                                       Retain the property and enter into a
         securing debt:                                                                      Reaffirmation Agreement.
                                                                                       
                                                                                       ✔ Retain the property and [explain]:

                                                                                             ______________________________________
                                                                                             Seek loan modification or refinance with another lender.


         Creditor’s        Jordan Tax Service, Inc.                                     Surrender the property.                                
                                                                                                                                                ✔ No
         name:
                                                                                        Retain the property and redeem it.                      Yes
         Description of          5467 Curry Road
         property                                                                       Retain the property and enter into a
         securing debt:                                                                      Reaffirmation Agreement.
                                                                                       
                                                                                       ✔ Retain the property and [explain]:
                                                                                              Set up payments
                                                                                             ______________________________________

         Creditor’s      James Defide, Jr.                                              Surrender the property.                                
                                                                                                                                                ✔ No
         name:
                                 216 2nd Avenue                                         Retain the property and redeem it.                      Yes
         Description of
         property                                                                       Retain the property and enter into a
         securing debt:                                                                      Reaffirmation Agreement.
                                                                                       
                                                                                       ✔ Retain the property and [explain]:

                                                                                             ______________________________________
                                                                                             Avoid Lien

         Creditor’s        Lorraine Dimartini                                           Surrender the property.                                
                                                                                                                                                ✔ No
         name:
                                 216 2nd Avenue                                         Retain the property and redeem it.                      Yes
         Description of
         property                                                                       Retain the property and enter into a
         securing debt:                                                                      Reaffirmation Agreement.
                                                                                        Retain the property and [explain]:
                                                                                        ✔

                                                                                             ______________________________________
                                                                                              Avoid Lien


  Official Form 108                           Statement of Intention for Individuals Filing Under Chapter 7                                             page 1
           Case 19-23079-JAD                  Doc 131        Filed 03/31/21 Entered 03/31/21 19:54:24 Desc Main
                                                           Document        Page 2 of 3
Debtor
                     Angela M Simone
                    ______________________________________________________                                 19-23079-JAD
                                                                                    Case number (If known)_____________________________________




 Pa rt 2 :          List Y our Une x pire d Pe rsona l Prope rty Le a se s

 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
 fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
 ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

         Describe your unexpired personal property leases                                                          Will the lease be assumed?

         Lessor’s name:                                                                                            No
                                                                                                                   Yes
         Description of leased
         property:


         Lessor’s name:                                                                                            No
                                                                                                                   Yes
         Description of leased
         property:


         Lessor’s name:                                                                                            No
         Description of leased                                                                                     Yes
         property:


         Lessor’s name:                                                                                            No
                                                                                                                   Yes
         Description of leased
         property:


         Lessor’s name:                                                                                            No
                                                                                                                   Yes
         Description of leased
         property:


         Lessor’s name:                                                                                           No
                                                                                                                  Yes
         Description of leased
         property:


         Lessor’s name:                                                                                           No
                                                                                                                  Yes
         Description of leased
         property:




 Pa rt 3 :          Sign Be low



    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
    personal property that is subject to an unexpired lease.



  /s/ Angela M Simone
         ___________________________________________             ___________________________________________
     Signature of Debtor 1                                         Signature of Debtor 2

             03/31/2021
     Date _________________                                        Date _________________
             MM /    DD   /   YYYY                                      MM /   DD /   YYYY




 Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                        page 2
            Case 19-23079-JAD             Doc 131        Filed 03/31/21 Entered 03/31/21 19:54:24 Desc Main
                Angela M Simone                         Document      Page 3 of 3        19-23079-JAD
 Debtor 1                                                            _                 Case number (if known)
               First Name   Middle Name     Last Name



                                                Continuation Sheet for Official Form 108
1) Creditors who have secured claims

Chase                              1030 Meridian Drive           No exemptions                       Continue efforts
                                                                                                     to sell

Jordan Tax Service,                5467 Curry Road               No exemptions                       Set up payments
 Inc.

John K. Weinstein,                 216 2nd Avenue                No exemptions                       Sell property
County Treasurer

Nevillewood                        1030 Meridian Drive           No exemptions                       Pay through sale
Homeowners                                                                                           of property
Association

Baldwin Borough                    5467 Curry Road               No exemptions                       Set up payments




  Official Form 108                            Statem ent of Intention for Individuals Filing Under Chapter 7
